Title: Thomas Jefferson to George McIntosh, 15 March 1812
From: Jefferson, Thomas
To: McIntosh, George


          
                  Sir 
                   
                     Monticello 
                     Mar. 15. 12.
            I am this moment favored with your’s of the 4th inst. informing me you had recieved some plants for me from mr Ronaldson. I had before recieved a letter from him notifying me that he had forwarded them. I will ask the favor of you to commit them to the Richmond stage addressed to messrs Gibson & Jefferson of Richmond who will pay the portage & forward them to me. they will come much safer if you can get some passenger to take them under his patronage by the way. I presume they are properly packed; if
			 not, a light box, and wet moss inveloping them, would be the best mode of preserving them, the expence of which will in like manner be reimbursed by messrs Gibson & Jefferson. Accept my thanks for your attention to this object, and still more especially for the kind expressions tow 
                  of your letter towards myself. it is very soothing to me to learn that my ministry in the public affairs has been satisfactory to my fellow citizens. I tender you in return the assurance of my thankfulness & respect.
          
            Th:
            Jefferson
        